DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed September 7, 2022, with respect to the rejection(s) of claim(s) 1, 5-7, 14-15, 19-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vasquez et al (US 2017/0108611 A1),  Inanc et al (US 2020/0116891 A1) and Jain et al (US 2016/0327680 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasquez et al (US 2017/0108611 A1).
Regarding claim 1, Vasquez et al discloses a method for determining a tubing deviation from nuclear measurement data (paragraph [0001], comprising: acquiring neutron measurement data from a wellbore; identifying one or more features from the neutron measurement data (See Fig. 1 and paragraph [0013]); determining, based at least in part on a pattern matching algorithm, that the one or more features are indicative of a tubular deviation (See Fig. 2 and paragraph [0019]); and determining, based at least in part on a comparison between the one or more features, a deviation amount (i.e. data regarding deviation in inner diameter of tubing (20)) (See Fig. 1 and paragraph [0017]).
Regarding claim 7, Vasquez et al discloses further comprising: extracting, from the neutron measurement data, one or more data segments (See Fig. 1, paragraph [0014]), the data segments corresponding to subsets of data associated with the one or more features (paragraph [0036]).
Regarding claim 15, Vasquez et al discloses a system for determining a deviation within a  wellbore (paragraph [0001]), comprising: a neutron generator forming at least a first portion of a downhole tool (See Fig. 1 and paragraph [0014]); a neutron detector forming at least a second portion of a downhole tool (See Fig. 1 and paragraph [0014]); a control system having a memory and a processor, the processor storing instructions that, when executed by the processor (See Fig. 7 and paragraph [0035]), cause the processor to: acquire neutron measurement data from a wellbore (See Fig. 1 and paragraph [0013]); identify one or more features from the neutron measurement data (See Fig. 1 and paragraph [0015]); determine, based at least in part on a pattern matching algorithm, that the one or more features are indicative of at least one of a tool or a tubular deviation (See Fig. 2 and paragraph [0019]); and determine, based at least in part on a comparison between the one or more features, a deviation amount (See Fig. 1 and paragraph [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al (US 2017/0108611 A1) in view of Inanc et al (US 2020/0116891 A1).
Regarding claims 5, 19, Vasquez et al discloses all of the limitations of parent claim 1, as described supra, however Vasquez et al is silent with regards to a burst gate, as claimed.  Inanc et al discloses  neutron measurements data corresponding to data acquiring in a burst gate (See Fig. 7 and paragraphs [0024], [0045]-[0046]) (i.e. neutron flux with respect to neutron energy taken in the burst gate (706)).  Thus, it would have been obvious to modify Vasquez et al to acquire data in a burst gate, as taught supra by Inanc et al, so as to improve efficiency of neutron detection. 
Regarding claims 6, 20, Vasquez et al discloses all of the limitations of parent claim 1, as described supra, however Vasquez et al is silent with regards to data acquired in a thermal gate, as claimed.  Inanc et al discloses wherein the neutron measurement data corresponds to data acquired in a thermal gate (See Fig. 7, paragraph [0045]).  Thus, it would have been obvious to modify Vasquez et al to acquire data in a thermal gate, as taught supra by Inanc et al, so as to improve efficiency of neutron detection.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasquez et al (US 2017/0108611 A1) in view of Jain et al (US 2016/0327680 A1).
Regarding claim 14, Vasquez et al discloses all of the limitations of parent claim 1, as described supra, however Vasquez et al is silent with regards to data acquired during preselected time window.  Jain et al discloses a method for determining a deviation from nuclear measurement data (paragraph [0022]); comprising: a second data set, wherein the second data set corresponds to data acquired during a preselected time window (paragraph [0124]).  Thus, it would have been obvious to modify Vasquez et al to acquire data during a  preselected time window, as taught supra by Jain et al, so as to improve efficiency of neutron detection.
Allowable Subject Matter
Claims 2-4, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-3, 16-17, the prior art fails to disclose or reasonably suggest wherein the one or more features are represented by an increased neutron count rate; wherein the increased neutron count rate is attributed to a first detector of an array of detectors, the increased neutron count rate being a threshold quantity greater than a count rate of an adjacent detector of the array of detectors.
Regarding claims 4, 18, the prior art fails to disclose or reasonably suggest wherein determining a cross correlation coefficient, the cross-correlation coefficient based at least in part on an evaluation between a known deviation position from a first data set and an unknown deviation position from the acquired neutron measurement data, as claimed. 
Claims 8-13 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose or reasonably suggest wherein a method for determining a deviation from nuclear measurement data, comprising: receiving a first data set, the first data set including first time domain spectrum measurements with a first set of bins corresponding to respective known deviated positions; receiving a second data set, the second data set including second time domain spectrum measurements with a second set of bins corresponding to respective unknown deviated positions; determining, from the first data set, a first response pattern for the respective known deviated positions; determining, from the second data set, a second response pattern for the respective unknown deviated positions; determining, based at least in part on the first response pattern and the second response pattern, a cross correlation coefficient between the first response pattern and the second response pattern; and determining, based at least in part on the cross correlation coefficient, respective deviations for the respective unknown deviated positions, as claimed, so as to enable tubing eccentricity detection. 
Claims 9-13 are allowable based on their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/F.P.B./Examiner, Art Unit 2884